DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “first source configured to generate…a pulsed imaging signal,” a “second source configured to generate…a pulsed laser signal,” and a “controller…programmed to coordinate simultaneously the generated first and second types of signals” in claim 1, an “imaging device configured to generate…a pulsed imaging signal,” an “ablation device configured to generate…a pulsed laser signal,” and a “controller…programmed to coordinate simultaneously the generated first and second types of signals” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-20 is/are objected to because of the following informalities:  
In regards to claim 1, at line 9, the limitations “the first and second type signals” should apparently read --the first and second type of signals--.
In regards to claim 12, at line 8, the limitations “the first and second type signals” should apparently read --the first and second type of signals--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 7-11, the limitations “the generated first and second types of signals that produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area by controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during the intervention procedure” render the claim indefinite; for example, it is unclear how the second type of signal comprising the pulsed laser signal help “produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area” as claimed; moreover, it is unclear how “controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during the intervention procedure” also help “produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area by controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during the intervention procedure” since, as clearly stated in the claim, “controlling timing and frequency of output of the first and second type signals in real-time” is only intended “to reduce signal interference between generated first and second signal types during the intervention procedure” rather than to help produce the set of images themselves. The Office suggests that Applicant amend the claim to read --a controller coupled to the first source and the second source programmed to coordinate simultaneously the generated first and second types of signals, wherein the first type of signal s a set of images comprising a two-dimensional image and a three-dimensional image about a target area, said controller further 
In regards to claim 3, at lines 2 & 3-4, the limitations “imaging pulse signal” and “laser pulse signal” render the claim indefinite; for example, it is unclear whether the claimed limitations of an “imaging pulse signal” and a “laser pulse signal” each refer to a pulse rather than a pulsed signal. For example, a pulsed signal may include more than one pulse rather than a single pulse. For purposes of examination, the office has construed the limitations “imaging pulse signal” and “laser pulse signal” as --imaging pulsed signal-- and --laser pulsed signal--, respectively, since the limitations describe a signal rather than a pulse. Should applicant intend the limitations to described a pulse, the Office suggests that Applicant amend the limitations to read --imaging signal pulse-- and --laser signal pulse--, respectively.
In regards to claim 12, at lines 6-10, the limitations “the generated first and second types of signals that produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area by controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during the intervention procedure” render the claim indefinite; for example, it is unclear how the second type of signal comprising the pulsed laser signal help “produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area” as claimed; moreover, it is unclear how “controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during the intervention procedure” also help “produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area by controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during the intervention procedure” since, as clearly stated in the claim, “controlling timing and frequency of output of the first and second type signals in real-time” is only intended “to reduce signal interference between generated first and second signal types during the intervention procedure” rather than to help produce the set of images themselves. The Office suggests that Applicant amend the claim to read --a controller coupled to the first source and the second source programmed to coordinate simultaneously the generated first and second types of signals, wherein the first type of signal s a set of images comprising a two-dimensional image and a three-dimensional image about a target area, said controller further 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 & 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelsen et al. (US 4,887,605) (“Angelsen” hereinafter).
In regards to claim 1, Angelsen discloses a laser ablation and imaging system for use in an intervention procedure comprising: 
a first source 401 configured to generate a first type of signal comprising a pulsed imaging signal (see at least fig. 4); 

    PNG
    media_image1.png
    388
    502
    media_image1.png
    Greyscale

a second source 405 configured to generate a second type of signal comprising a pulsed laser signal (see at least fig. 4); and
a controller 415 coupled to the first source 401 and the second source 405 programmed to coordinate simultaneously the generated first and second types of signals that produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area (i.e., atheroma, arterial vessel wall) (see at least col. 2, lines 3-40 and col. 6, lines 34-43) by controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during the intervention procedure (see at least abstract and col. 5, lines 43-66).  
In regards to claim 2, Angelsen discloses the laser ablation and imaging system of claim 1, further comprising: the controller 415 programmed to coordinate output of the generated first and second types of signals in a non-overlapping time period (i.e., “the ultrasound beam and the laser beam can be activated separately in a time sequence,” see at least col. 5, lines 43-66).  
In regards to claim 3, Angelsen discloses the laser ablation and imaging system of claim 2, further comprising: the controller 415 programmed to coordinate output of at least one imaging pulse signal generated from an imaging source 401 during the time period between each consecutive laser pulse signal generated by a laser source 427 (see at least col. 5, lines 43-66).  
In regards to claim 4, Angelsen discloses the laser ablation and imaging system of claim 3, further comprising: the controller 415 inherently programmed to control a laser pulse width of the laser pulse signal output during the time period when each consecutive laser pulse signal is generated by the laser source 427 (see at least col. 5, lines 43-66 & col. 8, lines 32-40).  
In regards to claim 5, Angelsen discloses the laser ablation and imaging system of claim 4, further comprising: Page 132018P00582US03 the controller 415 inherently programmed to control an imaging series pulse width of at least one imaging pulse signal output during the time period when the at least one imaging pulse signal is generated by the imaging source 401 (i.e., via pulser 418, see at least col. 5, lines 43-66 & col. 7, lines 58-68 and col. 8, lines 1-9).  
In regards to claim 12, Angelsen discloses an intervention apparatus comprising: 
an imaging device (401, 418, 419, 420) to generate a first type of signal comprising a pulsed imaging signal (see at least fig. 4);

    PNG
    media_image1.png
    388
    502
    media_image1.png
    Greyscale
 
an ablation laser device 427 to generate a second type of signal comprising a pulsed laser signal (see at least fig. 4); and 
a controller 415 coupled to the imaging device (401, 418, 419, 420) and the ablation laser device 427 programmed to coordinate simultaneously the generated first and second types of signals that produce a set of images comprising a two-dimensional image and a three-dimensional image about a target area (i.e., atheroma, arterial vessel wall) (see at least col. 2, lines 3-40 and col. 6, lines 34-43) by controlling timing and frequency of output of the first and second type signals in real-time to reduce signal interference between generated first and second signal types during an intervention procedure (see at least abstract and col. 5, lines 43-66).  
In regards to claim 13, Angelsen discloses the intervention apparatus of claim 12, further comprising: the controller 415 programmed to coordinate output of the generated first and second types of signals in a non-overlapping time period (i.e., “the ultrasound beam and the laser beam can be activated separately in a time sequence,” see at least col. 5, lines 43-66).  
In regards to claim 14, Angelsen discloses the intervention apparatus of claim 13, further comprising: the controller 415 programmed to coordinate output of at least one imaging pulse signal generated from the imaging device (401, 418, 419, 420) during the time period between each consecutive laser pulse signal generated by the ablation laser device 427 (see at least abstract and col. 5, lines 43-66).  
In regards to claim 15, Angelsen discloses the intervention apparatus of claim 14, further comprising: the controller 415 inherently programmed to control a laser pulse width of the laser pulse signal output during the time period when each consecutive laser pulse signal is generated by the ablation laser device 427 (see at least col. 5, lines 43-66 & col. 8, lines 32-40).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-11 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen (‘605).
In regards to claim 6, Angelsen discloses the laser ablation and imaging system of claim 5, that fails to explicitly teach a system wherein the laser pulse width is less than the imaging series pulse width in the time period. Angelsen discloses (see at least abstract and col. 5, lines 43-66) that the laser pulse signal and the imaging pulse signal can be activated separately in a time sequence to avoid debris from the ablation caused by the laser pulse signal to disturb the ultrasound imaging performed by the imaging pulse signal and as such the frequency and duration of the laser pulse signal and the imaging pulse signal are disclosed to be result effective variables in that the duration of the imaging pulse signal controls the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging whereas the duration of the laser pulse signal controls the amount of light that is absorbed at the surface of the atheroma for ablation thereof (see at least col. 4, lines 46-65) while the frequency of the laser pulse signal and the imaging pulse signal controls the degree of instantaneous guidance for controlling the intensity and pulsing of the laser beam while also giving a degree of instantaneous monitoring of the effect of the laser irradiation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Angelsen by making the laser pulse width less than the imaging series pulse width in the time period as a matter of routine optimization to control the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging and the amount of light that is absorbed at the surface of the atheroma for ablation thereof since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 In regards to claim 7, Angelsen discloses the laser ablation and imaging system of claim 6, further comprising: the controller 415 programmed to coordinate output of at least one imaging pulse signal generated from an imaging source 401 during the time period between each consecutive laser pulse signal generated by a laser source 427 (see at least fig. 4 and col. 5, lines 43-66).  
In regards to claim 8, Angelsen discloses the laser ablation and imaging system of claim 7, further comprising: the controller 415 programmed to pause the output of the at least one imaging pulse signal generated while a laser pulse signal generated is output (see at least col. 5, lines 43-66).  
In regards to claim 9, Angelsen discloses the laser ablation and imaging system of claim 8, that fails to explicitly teach system further comprising: the controller programmed to keep the laser pulse signal and the imaging pulse signal at a same frequency while adjusting a duration of the laser pulse signal and the imaging pulse signal to offset each of the signals to prevent overlap between the output of the laser pulse signal and the imaging pulse signal.
Angelsen discloses (see at least abstract and col. 5, lines 43-66) that the laser pulse signal and the imaging pulse signal can be activated separately in a time sequence to avoid debris from the ablation caused by the laser pulse signal to disturb the ultrasound imaging performed by the imaging pulse signal and as such the frequency and duration of the laser pulse signal and the imaging pulse signal are disclosed to be result effective variables in that the duration of the imaging pulse signal controls the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging whereas the duration of the laser pulse signal controls the amount of light that is absorbed at the surface of the atheroma for ablation thereof (see at least col. 4, lines 46-65) while the frequency of the laser pulse signal and the imaging pulse signal controls the degree of instantaneous guidance for controlling the intensity and pulsing of the laser beam while also giving a degree of instantaneous monitoring of the effect of the laser irradiation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Angelsen by keeping the laser pulse signal and the imaging pulse signal at a same frequency while adjusting a duration of the laser pulse signal and the imaging pulse signal to offset each of the signals to prevent overlap between the output of the laser pulse signal and the imaging pulse signal as a matter of routine optimization to control the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging, the amount of light that is absorbed at the surface of the atheroma for ablation thereof as well as the degree of instantaneous guidance for controlling the intensity and pulsing of the laser beam while also giving a degree of instantaneous monitoring of the effect of the laser irradiation since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 10, Angelsen discloses the laser ablation and imaging system of claim 9, further comprising: the controller 415 programmed to collect images from an imaging device (401, 418, 419, 420) while activating a laser source to output the pulsed laser signal to perform laser ablation during the intervention procedure (see at least abstract and col. 5, lines 43-66).  
In regards to claim 11, Angelsen discloses the laser ablation and imaging system of claim 10, further comprising: Page 142018P00582US03 the controller 415 programmed to coordinate operation of the laser source 427 and the imaging source 401 to enable pulses output from the laser signal and the imaging pulse signal by at least one delivery device that includes a fiber optic catheter are prevented from overlapping (see at least figs. 1a & 1b and col. 3, lines 40-44 & col. 5, lines 43-66).  
In regards to claim 16, Angelsen discloses the intervention apparatus of claim 15, further comprising: Page 152018P00582US03 the controller 415 programmed to control an imaging series pulse width of at least one imaging pulse signal output during the time period when the at least one imaging pulse signal is generated by the imaging device (401, 418, 419, 420) (i.e., via pulser 418, see at least col. 5, lines 43-66 & col. 7, lines 58-68 and col. 8, lines 1-9), Angelsen discloses the intervention apparatus of claim 15 that fails to explicitly teach an apparatus wherein the laser pulse width is less than the imaging series pulse width in the time period.  Angelsen discloses (see at least abstract and col. 5, lines 43-66) that the laser pulse signal and the imaging pulse signal can be activated separately in a time sequence to avoid debris from the ablation caused by the laser pulse signal to disturb the ultrasound imaging performed by the imaging pulse signal and as such the frequency and duration of the laser pulse signal and the imaging pulse signal are disclosed to be result effective variables in that the duration of the imaging pulse signal controls the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging whereas the duration of the laser pulse signal controls the amount of light that is absorbed at the surface of the atheroma for ablation thereof (see at least col. 4, lines 46-65) while the frequency of the laser pulse signal and the imaging pulse signal controls the degree of instantaneous guidance for controlling the intensity and pulsing of the laser beam while also giving a degree of instantaneous monitoring of the effect of the laser irradiation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Angelsen by making the laser pulse width less than the imaging series pulse width in the time period as a matter of routine optimization to control the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging and the amount of light that is absorbed at the surface of the atheroma for ablation thereof since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 17, Angelsen discloses the intervention apparatus of claim 16, further comprising: the controller 415 programmed to coordinate output of at least one imaging pulse signal generated from an imaging source 401 during the time period between each consecutive laser pulse signal generated by a laser source 427 (see at least abstract and col. 5, lines 43-66).  
In regards to claim 18, Angelsen discloses the intervention apparatus of claim 17, further comprising: the controller 415 programmed to pause the output of the at least one imaging pulse signal generated while a laser pulse signal generated is output (see at least abstract and col. 5, lines 43-66).  
In regards to claim 19, while Angelsen discloses the intervention apparatus of claim 18, the controller 415 programmed to collect images from the imaging device (401, 418, 419, 420) while activating the laser ablation device 427 to output the pulsed laser signal to perform laser ablation during the intervention procedure (see at least abstract and col. 5, lines 43-66), Angelsen discloses the intervention apparatus of claim 18 that fails to explicitly teach an apparatus further comprising: the controller programmed to keep the laser pulse signal and the imaging pulse signal at a same frequency while adjusting a duration of the laser pulse signal and the imaging pulse signal to offset each of the signals to prevent overlap between the output of the laser pulse signal and the imaging pulse signal. Angelsen discloses (see at least abstract and col. 5, lines 43-66) that the laser pulse signal and the imaging pulse signal can be activated separately in a time sequence to avoid debris from the ablation caused by the laser pulse signal to disturb the ultrasound imaging performed by the imaging pulse signal and as such the frequency and duration of the laser pulse signal and the imaging pulse signal are disclosed to be result effective variables in that the duration of the imaging pulse signal controls the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging whereas the duration of the laser pulse signal controls the amount of light that is absorbed at the surface of the atheroma for ablation thereof (see at least col. 4, lines 46-65) while the frequency of the laser pulse signal and the imaging pulse signal controls the degree of instantaneous guidance for controlling the intensity and pulsing of the laser beam while also giving a degree of instantaneous monitoring of the effect of the laser irradiation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Angelsen by keeping the laser pulse signal and the imaging pulse signal at a same frequency while adjusting a duration of the laser pulse signal and the imaging pulse signal to offset each of the signals to prevent overlap between the output of the laser pulse signal and the imaging pulse signal as a matter of routine optimization to control the range resolution to resolve the distance to the surface of the atheroma and the arterial wall during imaging, the amount of light that is absorbed at the surface of the atheroma for ablation thereof as well as the degree of instantaneous guidance for controlling the intensity and pulsing of the laser beam while also giving a degree of instantaneous monitoring of the effect of the laser irradiation since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 20, Angelsen discloses the intervention apparatus of claim 19, further comprising: the controller 415 programmed to coordinate operation of the laser ablation device and the imaging device (401, 418, 419, 420) to enable pulses output comprising the laser signal and the imaging pulse signal by at least one delivery device that includes a fiber optic catheter wherein each signal is prevented from overlapping (see at least figs. 1a & 1b and col. 3, lines 40-44 & col. 5, lines 43-66).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,158,560 to Sogawa et al. discloses a laser operating device for intracavitary surgery.
US 2011/0009750 to Taylor et al. discloses a cardiovascular imaging system.
US 4,672,963 to Barken discloses an apparatus and method for computer controlled laser surgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791